Citation Nr: 0903602	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  03-15 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder, claimed as bipolar disorder or manic depression.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 18, 1980, to July 18, 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 1999 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2008, the veteran failed to appear for a hearing 
before a Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

The VCAA notice in May 2002 was inadequate for the 
application to reopen the claim of service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder.  

Accordingly, to ensure procedural due process, the case is 
REMANDED for the following action:

1. Ensure content-complying VCAA notice 
with Dingess v. Nicholson, 19 Vet. App. 
473, and of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (the elements of a new 
and material evidence claim).  

As the claim to reopen was received 
prior to August 29, 2001, the notice 
about the regulatory definition of new 
and material evidence in effect before 
that date applies, that is, 

new and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is  neither cumulative nor 
redundant, and which by itself or in 
connection  with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (2000).  

2. Assist the veteran in obtaining the 
medical records pertaining to treatment 
of a mental disorder from E. A. Conway 
Memorial Hospital.  [In August 1999, 
the veteran identified the records as 
pertinent to the claim.]. 

3. After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. § 
20.1100(b) (2008).

